Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 1 of 10

ADV RTS M NT

Connecticut high school transgender athletes
‘no longer want to remain silent’ following
Title [IX complaint

nd By DAN BRECHLIN
HARTFORD COURANT | JUN 20, 2019

yy fie

TODAY'S TOP SPORTS VIDEOS

 

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 2 of 10

Two transgender high school track and field athletes responded Wednesday to a Title IX
complaint alleging that the runners prevented other female runners from top finishes and

potentially from college scholarships.

The complaint filed earlier this week on behalf of three female track and field athletes in
Connecticut argues that the two transgender runners, both of whom were assigned male at
birth but identify as female, have “competitive advantages.” The complaint seeks to overturn
the policy of the state’s high school athletics governing board, the Connecticut Interscholastic
Athletic Conference, which allows athletes to compete based on the gender they identify with.

ADV RTS M NT

As Connecticut’s high school athletics transgender policy comes under scrutiny, _here’s

what you need to know »

“T have faced discrimination in every aspect of my life and I no longer want to remain silent,”
said Bloomfield High track and field standout Terry Miller, one of the two transgender
athletes cited in the complaint. “I am a girl and I am a runner. I participate in athletics just
like my peers to excel, find community and meaning in my life. It is both unfair and painful

that my victories have to be attacked and my hard work ignored.”

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 3 of 10

 

Terry M er of B oomfie d wns the 200 meter dash w th at me of 24.47 n the C AC State Champ onsh p Track and F ed Meet today
n New Br ta n dur ng the 2019 outdoor track and fie d season. (Mark M rko / Hartford Courant)

 

Miller, along with Andraya Yearwood, who attends Cromwell High, have been working with
the American Civil Liberties Union as the complaint begins to unfold. Miller won the State
Open 200-meter title for the second straight year in 2019 and won the Class S titles in the
100 and 200, as well as the New England 200-meter championship. Yearwood, who is also
transgender, finished third in the 100 meters in Class S and fourth in the 100 in the State
Open.

PAID POST What's This?

Experience the

UOT

 

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 4 of 10
Looking for The Ultimate Male
Grooming Experience?

A message from The Art of Shaving®

We've got you covered. Check out our atest bund e, wh ch
nc udes qua tycrafted tems fora your groom ng needs.

SFF MORE

Connecticut high school athletes file complaint over transgender policy »

“T have known two things for most of my life: I am a girl and I love to run,” Yearwood said in
a statement. “There is no shortage of discrimination that I face as a young black woman who
is transgender. I have to wake up every day in a world where people who look like me face so

many scary and unfair things.

“T am lucky to live in a state that protects my rights and to have a family that supports me.
This is what keeps me going. Every day I train hard — I work hard to succeed on the track, to

support my teammates, and to make my community proud.”

 

W th her father, Rahsaan Yearwood, photograph ng from the s de ne Cromwe H gh Schoo s Andraya Yearwood w ns the 200 meter

aianek 6 9017 Manel RA olen I Line Fav OAR van \

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 5 of 10

The complaint was filed with the U.S. Education Department’s Office for Civil Rights on
behalf of Glastonbury High track and field runner Selina Soule and two other athletes who

have not been identified.

The essence of the complaint, is that the transgender girls are displacing girls who are
cisgender (someone who identifies with their birth sex) as the runners advance through the
postseason, denying the cisgender girls spots in the State Open or the New England
championships, and thus chances to showcase their talent in front of college coaches or
compete against higher level competition.

“T think it’s unfair to the girls who work really hard to do well and qualify for Opens and New
Englands,” Soule told The Courant in 2018. “These girls, they're just coming in and beating
everyone. I have no problem with them wanting to be a girl.”

 

 

 

 

 

 

 

Se na Sou e of G astonbury shows her d sappo ntment after p ac ng 6th nthe 100 meter fina s dur ng the 2018 State Open h gh
schoo boys and grs track and fie d champ onsh ps at Veterans Stad um _ n New Brtan. TerryM er of Bu ke ey won both the grs
100 and 200 meter races sett ng new state records n both. ( ohn Wo ke / Hartford Courant)

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 6 of 10

3 6

Soule appeared on Fox News’ “Tucker Carlson Tonight” this week, adding that she has

received "nothing but support from my teammates and from other athletes.”

Soule’s mother, Bianca Stanescu, circulated a petition at track meets last year calling on the
state legislature to require athletes to compete in sports based on their gender at birth, unless

the athlete has undergone hormone therapy. The legislature did not act on the petition.

“We never got anywhere with the CIAC,” Stanescu said this week. “The genders are

segregated for a reason. They might as well just say women don’t exist as a category."

Coaches, Parents Question Policy For High School Transgender Athletes »

CIAC executive director Glenn Lungarini defended the CIAC’s gender policy, noting that the
organization reviewed the language with the Office of Civil Rights in Boston to ensure Title
IX compliance and discussed the policy with Connecticut’s Commission on Human Rights

and Opportunities.

“The CIAC is committed to equity in providing opportunities to student athletes in
Connecticut,” Lungarini said in a written statement. “We take such matters seriously, and we

believe that the current CIAC policy is appropriate under both Connecticut law and Title IX.”

The CIAC policy differs from rules set up by USA Track and Field, which requires
transgender athletes to undergo hormone therapy. The USA Track and Field rules, which

mirror the International Olympic Committee regulations, are used at colleges in the U.S.

All states in New England, New York, Pennsylvania, and several others have similar polices
as Connecticut on the high school level that allow athletes to compete based on gender
identity or have a process by which the athlete can request to compete against the gender
they identify with.

GET OUR NEWS APP | Access included with subscription. GET ITNOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 7 of 10

ADV RTS M NT

There are 12 states that are identified as having “harmful, exclusive or invasive” policies
according to GLSEN, an LGBTQ advocacy group that focuses on equal rights in schools.
Those states have policies that outright deny transgender athletes from competing against
the gender they identify with, don’t provide equal opportunity or do not protect trans
athletes under HIPPA or FERPA. The remaining 13 states have no specific policy.

Both Miller and Yearwood emphasized their pride in living in a state with protective laws.

“Living in a state that protects my rights is something that I do not take for granted,” Miller
said. "So many young trans people face exclusion at school and in athletics and it contributes
to the horrible pain and discrimination that my community faces. The more we are told that
we don’t belong and should be ashamed of who we are, the fewer opportunities we have to
participate in sports at all. And being an athlete can help us survive.

LATEST HIGH SCHOOL “But instead we are being told to be quiet,
to go home, to stop being who we are. I

Girls basketball: East Catholic, E.0. will continue to fight for all trans people

mith rall inta COC chamninnchin dn nner nbn 2 net te nt 2 tnt

; of excluding Black girls from sport and
Weaver boys basketball qualifies

for state tournament after policing our bodies. I am a runner and I

Hartford Public forfeits two wins will keep running and keep fighting for

over city rival . .
Y my existence, my community and my

rights.”

Boys basketball: Weaver's Dashon

Gittens scored school-record 56

points to lead Fab 15 Yearwood added: “I hope that the next
am nuntinn Af teansn ernesth An nnn?t haern tA

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 8 of 10
fight the fights that I have. I hope they can be celebrated when they succeed not demonized.

For the next generation, I run for you!”

The national American Civil Liberties Union staff attorney also issued a statement

Wednesday, calling it “heartbreaking.”

Attacking two black young women who are simply participating in the sport they love just
because they are transgender is wrong, it is dangerous, and it is distorts Title IX, which is a
law that protects all students on the basis of sex," ACLU attorney Chase Strangio said.
"Efforts to undermine Title IX by claiming it doesn’t apply to a subset of girls will ultimately
hurt all students.”

 

g Dan Brechlin v wa
Sports Ed tor

Dan Brechlin was named the Courant sports editor in 2018. Prior to that he worked as the deputy editor of
the metro desk, with a focus on politics. Before joining the Courant, Dan spent time at the Record-Journal.

Celebrity Trainer: “Muscle Loss in Seniors is Real, But It Doesn’t Have to Be"
Powerlife | Sponsored

The Genius Hack Every Home Depot Shopper Should Know

Wikibuy | Sponsored

The Most Successful Lawyers in Durham: See The List

Did U Know | Sponsored

Top U.S. Vet Warns: The One Meat All Cats Should Avoid
Dr. Marty Nature's Feast Feline Supplement | Sponsored

Unsold 2019 SUVs On Sale Below MSRP

Auto Enthusiast | Sponsored searches | Sponsored

More than just a race: Connecticut runner challenging transgender athletes in lawsuit goes
head-to-head with trans athlete

Canton High runner Chelsea Mitchell, whose family is involved in a lawsuit challenging the involvement of transgender runners
in Connecticut high school girls sports, bested Terry Miller in the 55-meter dash Friday.

The Courant

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 9 of 10

Locate Anyone By Entering Their Name (This is addicting!)
TruthFinder | Sponsored

Wells Fargo $400 Welcome Bonus Offer. Learn More

Wells Fargo - Member FDIC | Sponsored

This coach almost quit, but didn’t. Now he’s won more than any other high school wrestling
coach in Connecticut

Killingly's Rich Bowen started coaching wrestling in 1986 and almost quit after a few years but he hung in there and last month,
he became the high school wrestling coach with the most wins in the state of Connecticut (he now has 625). His team won th...
The Courant

These are the top 10 public high schools in Connecticut, according to U.S. News & World
Report’s latest ranking

U.S. News & World Report released its annual ranking of the nation’s best high schools Tuesday and 206 Connecticut schools
have made the list.
The Courant

The healthiest and unhealthiest store-bought hot dogs
NY Daily News

You May Like Sponsored Links by Taboola

19 Cities That Americans Are Leaving Fast

MoneyWise.com

What Does Your Last Name Mean?
Ancestry

Say Goodbye: The Stores & Branches Closing By 2020
IcePop

Randy Jackson, Slim & Healthy After 60: All It Takes is 1 Small Change
Unify Health Labs Multi-Gl 5 Supplement

GET OUR NEWS APP | Access included with subscription. GET IT NOW
Case 3:20-cv-00201-RNC Document 69 Filed 03/18/20 Page 10 of 10

1. Coronavirus fears in Connecticut include whether state could run out of protective supplies;

Gov. Ned Lamont plans afternoon briefing on state’s response

2. Five interesting things Shea Ralph had to say about this UConn team

ADV RTS M NT

Sign up for our newsletters “esos

Place an Ad
Subscribe for unlimited access“...

TAG disclosure

FAQ

Copyr ght © 2020, Hartford Courant

GET OUR NEWS APP | Access included with subscription. GET IT NOW

About Our Ads
Local print ads
BestReviews
Privacy Policy
Do Not Sell My
Info

About Us
